NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit
                                      2007-1442

                                  UNITED STATES,

                                                     Plaintiff-Appellee,

                                          v.

                             FORD MOTOR COMPANY,

                                                     Defendant-Appellant.

        David A. Levitt, Attorney, Commercial Litigation Branch, Civil Division, United
States Department of Justice, of Washington, DC, argued for plaintiff-appellee. With
him on the brief were Jeanne E. Davidson, Director, and Patricia M. McCarthy,
Assistant Director.

       Robert B. Silverman, Grunfeld, Desiderio, Lebowitz, Silverman & Klestadt, LLP,
of New York, New York, argued for defendant-appellant. With him on the brief was
Frances P. Hadfield. Of counsel on the brief was Paulsen K. Vandevert, Ford Motor
Company, World Headquarters, of Dearborn, Michigan.

Appealed from: United States Court of International Trade

Senior Judge Nicholas Tsoucalas
                     NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit

                                    2007-1442


                                 UNITED STATES

                                                     Plaintiff-Appellee,

                                         v.

                            FORD MOTOR COMPANY,

                                                     Defendant-Appellant.




                                  Judgment


ON APPEAL from the       United States Court of International Trade

in CASE NO(S).           02-00116

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (MICHEL, Chief Judge, LOURIE and GAJARSA, Circuit Judges).

                         AFFIRMED. See Fed. Cir. R. 36.


                                         ENTERED BY ORDER OF THE COURT




DATED May 6, 2008                         /s/ Jan Horbally
                                         Jan Horbaly, Clerk